 
 
Exhibit 10.1
 
Execution Version
 



 


FOURTH AMENDMENT TO
 
THIRD AMENDED AND RESTATED
 
CREDIT AGREEMENT
 
AND
 
SECOND AMENDMENT TO
 
THIRD AMENDED AND RESTATED
 
GUARANTY AND COLLATERAL AGREEMENT
 


 
Dated as of September 30, 2013
 
among
 
NORTHERN OIL AND GAS, INC.,
 
as Borrower,
 
ROYAL BANK OF CANADA,
 
as Administrative Agent,
 
and
 
The Lenders Party Hereto
 


 



 
 
 

--------------------------------------------------------------------------------

 
 
 

THIS FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND SECOND
AMENDMENT TO THIRD AMENDED AND RESTATED GUARANTY AND COLLATERAL AGREEMENT (this
“Amendment”), dated as of September 30, 2013, is by and among Northern Oil and
Gas, Inc., a Minnesota corporation (the “Borrower”), Royal Bank of Canada (the
“Administrative Agent”), and the Lenders party hereto.
 
Recitals
 
WHEREAS, the Borrower, the Administrative Agent and the other Lenders party
thereto entered into that certain Third Amended and Restated Credit Agreement,
dated as of February 28, 2012 (as previously amended by the First Amendment
dated as of June 29, 2012, the Second Amendment dated as of September 28, 2012
and the Third Amendment dated as of March 28, 2013, and as the same may be
further amended, modified, supplemented or restated from time to time, the
“Credit Agreement”);
 
WHEREAS, the Borrower, the Administrative Agent and the other Grantors party
thereto entered into that certain Third Amended and Restated Guaranty and
Collateral Agreement, dated as of February 28, 2012 (as previously amended by
the First Amendment dated as of June 29, 2012, and as the same may be further
amended, modified, supplemented, or restated from time to time, the “Guaranty
Agreement”);
 
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement and the Guaranty Agreement as set forth
below; and
 
WHEREAS, the Administrative Agent and the Lenders are willing to (i) amend the
Credit Agreement and the Guaranty Agreement, (ii) redetermine the Borrowing Base
as provided herein, and (iii) take such other actions as provided herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
 
ARTICLE I
 
Definitions
 
Each capitalized term used in this Amendment and not defined herein shall have
the meaning assigned to such term in the Credit Agreement.
 
ARTICLE II
 
Amendments to Credit Agreement
 
Section 2.01 Amendments to Section 1.01 of the Credit Agreement.
 
(a) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Termination Date” in its entirety to read as
follows:
 
“Termination Date” means the earlier to occur of (i) September 30, 2018 or (ii)
the date that the Aggregate Maximum Credit Amount is sooner terminated pursuant
to Section 2.06 or Section 10.02.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
(b) Section 1.01 of the Credit Agreement is hereby amended by replacing the
Utilization Grid in the definition of “Applicable Margin” with the following:
 
Utilization Grid
Borrowing Base Utilization Percentage
<25%
³25%
<50%
³50%
<75%
³75%
<90%
³90%
Eurodollar Loans
1.50%
1.75%
2.00%
2.25%
2.50%
ABR Loans
0.50%
0.75%
1.00%
1.25%
1.50%



 
Section 2.02 Amendment to Section 9.01 of the Credit Agreement. Section 9.01(c)
of the Credit Agreement is hereby deleted in its entirety.
 
Section 2.03 Amendment to Section 9.02(f) of the Credit Agreement.  Section
9.02(f) of the Credit Agreement is hereby amended and restated in its entirety
to read as follows:
 
(f)           Permitted Additional Debt incurred after the Effective Date, and
any guarantees thereof; provided that (i) the Borrower shall have furnished to
the Administrative Agent and the Lenders, not less than seven Business Days
prior written notice of its intent to incur such Permitted Additional Debt, the
amount thereof, and the anticipated closing date, together with copies of drafts
of the material definitive documents therefor and, when completed, copies of the
final versions of such material definitive documents, (ii) at the time of
incurring such Permitted Additional Debt (A) no Default has occurred and is then
continuing, (B) no Default would result from the incurrence of such Permitted
Additional Debt after giving effect to the incurrence of such Permitted
Additional Debt (and any concurrent repayment of Debt with the proceeds of such
incurrence), and (C) after giving effect to the incurrence thereof, the Borrower
is in pro forma compliance with the financial covenants contained in Section
9.01, (iii) the incurrence of such Permitted Additional Debt (and any concurrent
repayment of Debt with the proceeds of such incurrence) would not result in the
total Revolving Credit Exposure exceeding the Borrowing Base then in effect and
(iv) concurrently with the incurrence of such Debt, the Borrowing Base is
adjusted pursuant to Section 2.07(e)(iii).
 
Section 2.04 Amendment to Section 9.03(d) of the Credit Agreement.  Section
9.03(d) of the Credit Agreement is hereby amended and restated in its entirety
to read as follows:
 
(d)           Liens on up to $500,000 of cash collateral to secure payment
obligations to Enbridge Pipelines (North Dakota) LLC and its affiliates.
 
Section 2.05 Amendment to Section 9.05(i) of the Credit Agreement.  Section
9.05(i) of the Credit Agreement is hereby amended and restated in its entirety
to read as follows:
 
(i)           other Investments not to exceed $1,000,000 in the aggregate at any
time.
 
Section 2.06 Amendment to Annex I of the Credit Agreement.  Annex I of the
Credit Agreement is hereby deleted in its entirety and replaced with Annex I
hereto.
 
ARTICLE III
 
Amendments to Guaranty Agreement
 
Section 3.01 Amendments to Section 1.01 of the Guaranty Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(a) Section 1.01 of the Guaranty Agreement is hereby amended by adding the
following definitions where alphabetically appropriate:
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Future
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 9.17 and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Credit Parties) at the time the
Guaranty of such Guarantor, or a grant by such Guarantor of a security interest,
becomes effective with respect to such Swap Obligation.  If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes illegal.
 
“Guaranty” means the guarantee made by each Credit Party in Section 2.01.
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligations, at any time
of determination, each Credit Party that has total assets exceeding $10,000,000
or that qualifies at such time as an “eligible contract participant” under the
Commodity Exchange Act and can cause another person to qualify as an “eligible
contract participant” at such time under §1a(18)(A)(v)(II) of the Commodity
Exchange Act.
 
“Specified Credit Party” means any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 9.17).
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
(b) Section 1.01 of the Guaranty Agreement is hereby amended by amending and
restating the definition of “Obligations” in its entirety to read as follows:
 
“Obligations” means:  (a) in the case of the Borrower, the Borrower Obligations
and (b) in the case of each Guarantor, its Guarantor Obligations; provided, that
the “Obligations” will not include any Excluded Swap Obligations.
 
Section 3.02 Amendment to Article IX. Article IX of the Guaranty Agreement is
hereby amended by adding the following provision as a new Section 9.17:
 
 
3

--------------------------------------------------------------------------------

 
 
 
Section 9.17                      Keepwell. Each Credit Party that is a
Qualified ECP Guarantor at the time the Guaranty or the grant of a security
interest under the Loan Documents, in each case, by any Specified Credit Party
becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Credit Party with respect to such
Swap Obligation as may be needed by such Specified Credit Party from time to
time to honor all of its obligations under its Guaranty and the other Loan
Documents in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Section
9.17 voidable under Applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations and
undertakings of each Qualified ECP Guarantor under this Section 9.17 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full.  Each Qualified ECP Guarantor intends this Section
9.17 to constitute, and this Section 9.17 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.
 
ARTICLE IV
 
Redetermination of the Borrowing Base; Addition of New Lenders
 
Section 4.01 Redetermination of the Borrowing Base. Notwithstanding the
requirements of Section 2.07 of the Credit Agreement, effective as of the
Amendment Effective Date, the amount of the Borrowing Base shall be
$450,000,000.00, subject to further adjustments from time to time pursuant to
Section 2.07, Section 8.13(c) or Section 9.12(d) of the Credit Agreement. The
redetermination of the Borrowing Base pursuant to this Section 3.01 of this
Amendment shall constitute the Scheduled Redetermination for October 1, 2013.
 
Section 4.02 Addition of New Lenders.
 
(a) On the Amendment Effective Date, (i) Fifth Third Bank is hereby added as a
“Lender” for all purposes under the Credit Agreement (as amended by this
Amendment) with a Maximum Credit Amount as specified in the attached Annex I and
(ii) the Maximum Credit Amount of each Lender (including the new Lender
specified in the preceding clause (i)) shall, without any further action
(including, without the execution of any joinder agreement or any Assignment and
Assumption or the payment of any processing and recordation fee to the
Administrative Agent), be the Maximum Credit Amount specified for such Lender on
the attached Annex I.
 
(b) In connection therewith, to the extent that the Maximum Credit Amounts in
effect immediately prior to the Amendment Effective Date are reallocated (the
“Reallocation”), then, on the Amendment Effective Date, the Lenders shall
purchase and assume (without recourse or warranty) from the Lenders (i) Loans,
to the extent that there are any Loans then outstanding, and (ii) undivided
participation interests in any outstanding LC Exposure, in each case, to the
extent necessary to ensure that after giving effect to the Reallocation, each
Lender has outstanding Loans and participation interests in outstanding LC
Exposure equal to its Applicable Percentage of the Aggregate Maximum Credit
Amounts.  Each Lender shall make any payment required to be made by it pursuant
to the preceding sentence via wire transfer to the Administrative Agent on the
Amendment Effective Date and the Administrative Agent shall remit the relevant
amounts to those Lenders entitled to a portion of the amounts received by the
Administrative Agent pursuant to this Section 3.02.  Each existing Lender shall
be automatically deemed to have assigned any outstanding Loans and participation
interests in outstanding LC Exposure on the Amendment Effective Date necessary
to give effect to this paragraph (b) and the existing Lenders, each new Lender
and the Borrower each agree to take any further steps reasonably requested by
the Administrative Agent, in each case to the extent deemed necessary by the
Administrative Agent to effectuate the provisions of the preceding
sentences.  If, on the Amendment Effective Date, any Loans that are Eurodollar
Loans have been funded, then the Borrower shall be obligated to pay any breakage
fees or costs that are payable pursuant to Section 5.02 of the Credit Agreement,
as amended by this Amendment, in connection with the reallocation of such
outstanding Loans to effectuate the provisions of this paragraph.
 
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
Conditions Precedent
 
This Amendment shall become effective as of the date first referenced above when
and only when the following conditions are satisfied (the “Amendment Effective
Date”):
 
(a) the Administrative Agent shall have received duly executed counterparts of
this Amendment from the Borrower and each Lender, in such numbers as the
Administrative Agent or its counsel may reasonably request; and
 
(b) the Administrative Agent and the Lenders shall have received such upfront
fees as may be agreed to among the Borrower, the Administrative Agent and the
Lenders with respect hereto and all other fees due and payable on or prior to
the effectiveness hereof as provided in any Loan Document, including
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower under the Credit Agreement (including, without
limitation, the reasonable fees and expenses of counsel to the Administrative
Agent).
 
ARTICLE VI
 
Representations and Warranties
 
The Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:
 
(a)           Each of the representations and warranties made by the Borrower
under the Credit Agreement and each other Loan Document is true and correct on
and as of the actual date of execution of this Amendment by the Borrower, as if
made on and as of such date, except for any representations and warranties made
as of a specified date, which are true and correct as of such specified date.
 
(b)           At the time of, and immediately after giving effect to, this
Amendment, no Default has occurred and is continuing.
 
(c)           The execution, delivery and performance by the Borrower of this
Amendment have been duly authorized by the Borrower.
 
(d)           This Amendment constitutes the legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
(e)           The execution, delivery and performance by the Borrower of this
Amendment (i) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority or any other third
Person (including the members or any class of directors of the Borrower or any
other Person, whether interested or disinterested), nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except (a) such as have been obtained or made and are in
full force and effect, and (b) the Borrower may need to file a current report on
Form 8-K with the SEC disclosing this Amendment, (ii) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or their Properties, or give rise to a right thereunder to require
any payment to be made by the Borrower or such Subsidiary and (iv) will not
result in the creation or imposition of any Lien on any Property of the Borrower
or any of its Subsidiaries (other than the Liens created by the Loan Documents).
 
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
Miscellaneous
 
Section 7.01 Credit Agreement and Guaranty Agreement in Full Force and Effect as
Amended.  Except as specifically amended hereby, the Credit Agreement, the
Guaranty Agreement, and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed as so amended.  Except as expressly
set forth herein, this Amendment shall not be deemed to be a waiver, amendment
or modification of any provisions of the Credit Agreement, the Guaranty
Agreement, or any other Loan Document or any right, power or remedy of the
Administrative Agent or the Lenders, or constitute a waiver of any provision of
the Credit Agreement, the Guaranty Agreement, or any other Loan Document, or any
other document, instrument and/or agreement executed or delivered in connection
therewith or of any Default or Event of Default under any of the foregoing, in
each case whether arising before or after the date hereof or as a result of
performance hereunder or thereunder.  This Amendment also shall not preclude the
future exercise of any right, remedy, power, or privilege available to the
Administrative Agent and/or the Lenders whether under the Credit Agreement, the
Guaranty Agreement, the other Loan Documents, at law or otherwise.  All
references to the Credit Agreement or the Guaranty Agreement shall be deemed to
mean the Credit Agreement or Guaranty Agreement as modified hereby,
respectively.  The parties hereto agree to be bound by the terms and conditions
of the Credit Agreement, the Guaranty Agreement, and Loan Documents as amended
by this Amendment, as though such terms and conditions were set forth
herein.  Each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Amendment, and each
reference herein or in any other Loan Documents to the “Credit Agreement” shall
mean and be a reference to the Credit Agreement as amended and modified by this
Amendment. Each reference in the Guaranty Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Guaranty Agreement as amended by this Amendment, and each
reference herein or in any other Loan Documents to the “Guaranty Agreement”
shall mean and be a reference to the Guaranty Agreement as amended and modified
by this Amendment.
 
Section 7.02 GOVERNING LAW.  THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.
 
Section 7.03 Descriptive Headings, Etc.  The descriptive headings of the
sections of this Amendment are inserted for convenience only and shall not be
deemed to affect the meaning or construction of any of the provisions
hereof.  The statements made and the terms defined in the recitals to this
Amendment are hereby incorporated into this Amendment in their entirety.
 
Section 7.04 Entire Agreement.  This Amendment and the documents referred to
herein represent the entire understanding of the parties hereto regarding the
subject matter hereof and supersede all prior and contemporaneous oral and
written agreements of the parties hereto with respect to the subject matter
hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 7.05 Loan Document.  This Amendment is a Loan Document executed under
the Credit Agreement, and all provisions in the Credit Agreement pertaining to
Loan Documents apply hereto.
 
Section 7.06 Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute but one agreement.  Delivery of an executed counterpart of the
signature page of this Amendment by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart thereof.
 
Section 7.07 Successors.  The execution and delivery of this Amendment by any
Lender shall be binding upon each of its successors and assigns.
 


 
(Remainder of page intentionally left blank.)
 


 

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first written
above.
 
NORTHERN OIL AND GAS, INC., as the Borrower
 
By:           /s/ Thomas W.
Stoelk                                                                
Name:            Thomas W. Stoelk
Title:              Chief Financial Officer





Signature Page
Fourth Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

 
 
ROYAL BANK OF CANADA, as Administrative Agent




By:           /s/ Rodica Dutka         
Name:           Rodica Dutka
Title:             Manager, Agency




ROYAL BANK OF CANADA, as a Lender




By:           /s/ Don J. McKinnerney      
Name:            Don J. McKinnerney
Title:              Authorized Signatory




SUNTRUST BANK, as a Lender




By:           /s/ Mark Ames           
Name:            Mark Ames
Title:              Managing Director




BMO HARRIS FINANCING, INC., as a Lender




By:           /s/ Joseph A. Bliss         
Name:            Joseph A. Bliss
Title:              Managing Director




KEYBANK NATIONAL ASSOCIATION, as a Lender




By:           /s/ Joseph Scott           
Name:            Joseph Scott
Title:              Senior Vice President




U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:           /s/ Daniel K. Hansen        
Name:            Daniel K. Hansen
Title:              Vice President




SOVEREIGN BANK, N.A., as a Lender




By:           /s/ Puiki Lok         /s/  Gilbert Torres    
Name:            Puiki Lok               Gilbert Torres
Title:              Vice President      Senior Vice President


CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender




By:           /s/ Nancy M. Mak        
Name:            Nancy M. Mak
Title:              Senior Vice President




BOKF, NA dba BANK OF OKLAHOMA, as a Lender




By:           /s/ Parker Heikes                  
Name:            Parker Heikes
Title:              Assistant Vice President




BRANCH BANKING & TRUST COMPANY, as a Lender




By:           /s/ Ryan K. Michael             
Name:            Ryan K. Michael
Title:              Senior Vice President




CADENCE BANK, N.A., as a Lender




By:           /s/ Eric Broussard                
Name:            Eric Broussard
Title:              Senior Vice President





Signature Page
Fourth Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

MACQUARIE BANK LIMITED, as a Lender




By:           /s/ Linda Evans            
Name:            Linda Evans
Title:              Division Director




By:           /s/ Fiona Smith            
Name:            Fiona Smith
Title:              Division Director




THE BANK OF NOVA SCOTIA, as a Lender




By:           /s/ Terry Donovan      
Name:            Terry Donovan
Title:               Managing Director




ING CAPITAL LLC, as a Lender




By:           /s/ Juli Bieser             
Name:            Juli Bieser
Title:              Director


 
FIFTH THIRD BANK, as a Lender




By:           /s/ Justin B. Crawford           
Name:            Justin B. Crawford  
Title:              Director




Signature Page
Fourth Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

ANNEX I




Name of Lender
Applicable
Percentage
Maximum Credit Amount
Amount of
Commitment
Royal Bank of Canada
11.33%
$   85,000,000.00
$   51,000,000.00
SunTrust Bank
11.33%
$   85,000,000.00
$   51,000,000.00
BMO Harris Financing, Inc.
7.78%
$   58,333,333.33
$   35,000,000.00
KeyBank, N.A.
7.78%
$   58,333,333.33
$   35,000,000.00
U.S. Bank National Association
7.78%
$   58,333,333.33
$   35,000,000.00
Capital One, National Association
7.33%
$   55,000,000.00
$   33,000,000.00
Sovereign Bank, N.A.
6.67%
$   50,000,000.00
$   30,000,000.00
BOKF, NA dba Bank of Oklahoma
6.67%
$   50,000,000.00
$   30,000,000.00
Branch Banking and Trust Co.
6.67%
$   50,000,000.00
$   30,000,000.00
Cadence Bank, N.A.
6.67%
$   50,000,000.00
$   30,000,000.00
ING Capital LLC
6.67%
$   50,000,000.00
$   30,000,000.00
The Bank of Nova Scotia
6.67%
$   50,000,000.00
$   30,000,000.00
Fifth Third Bank
6.67%
$   50,000,000.00
$   30,000,000.00
       
TOTAL
100.00%
$ 750,000,000.00
$   450,000,000.00




 





Fourth Amendment to Credit Agreement


 
 
 

--------------------------------------------------------------------------------

 
